Case 2:21-cr-00132-GMN-DJA Document 47 Filed 09/01/21 Page 1 of 2

 

 

0 oN An un fF W N

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

 

 

 

 

 

 

 

 

—FILED ——_ RECEIVED
—— ENTERED ———_ SERVED ON
COUNSEL/PARTIES OF RECORD
SEP 1 2021
CLERK US DISTRICT C
BY DISTRICT OF NEY, y
: DEPUTY
ca
UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA
UNITED STATES OF AMERICA, 2:21-CR-132-GMN-DJA
_, Plaintiff, Final Order of Forfeiture
Vv.
ENGELS MARCELINO,
Defendant.
The United States District Court for the Tstrict of Nevada entered a Preliminary
Order of Forfeiture pursuant to Fed. R. Crim. P. 32.2/(1) and (b)(2) and 18 U.S.C. §

924(d)(1) with 28 U.S.C. § 2461(c) based upon tise plea of guilty by Engels Marcelino to the
criminal offense, forfeiting the property set forth in ihe Piea Agreement and the Forfeiture
Allegation of the Criminal Information and shown by the United States to have the requisite
nexus to the offense to which Engels Marcelino pled guilty. Criminal Information, ECF No.
35; Plea Agreement, ECF No. 37; Arraignment & Plea, ECF No. 38; Preliminary Order of
Forfeiture, ECF No. 39.

This Court finds that on the government’s motion, the Court may at any time enter
an order of forfeiture or amend an existing order of forfeiture to include subsequently
located property or substitute property pursuant to Fed. R. Crim. P. 32.2(e) and
32.2(b)(2)(C).

The government could not reasonably identify any potential claimants for service in
lieu of publication pursuant to Fed. R. Crim. P. 32.2(b)(6)(C) with Fed. R. Civ. P. Supp.
Rule G(4)(a)(i)(A).

///

 

 
 

 

oo wonau kf Ww NY

Ny NH NH NY NY NH YH NH NBO YH KF &

 

 

Case 2:21-cr-00132-GMN-DJA Document 47 Filed 09/01/21 Page 2 of 2

This Court finds no petition was filed herein by or on behalf of any person or entity
and the time for filing such petitions and claims has expired.

This Court finds no petitions are pending regarding the property named herein and
the time has expired for presenting such petitions.

THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that
all possessory rights, ownership rights, and all rights, titles, and interests in the property
hereinafter described are condemned, forfeited, and vested in the United States pursuant to
Fed. R. Crim. P. 32.2(b)(4)(A) and (b)(4)(B); Fed. R. Crim. P. 32.2(c)(2); 18 U.S.C. §
924(d)(1) with 28 U.S.C. § 2461(c); and 21 U.S.C. § 853(n)(7) and shall be disposed of
according to law:

1. an M-48, wooden bolt action rifle 8 mm with a 25 inch barrel and unknown serial}

number;

2. | a Savage Model 110E Series *, wooden bolt action rifle bearing serial number

C645296; and
3. any and all compatible ammunition

(all of which constitutes property).

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any and all
forfeited funds, including but not limited to, currency, currency equivalents, certificates of
deposit, as well as any income derived as a result of the government’s management of any
property forfeited herein, and the proceeds from the sale of any forfeited property shall be
disposed of according to law.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

copies of this Order to all counsel of record.

DATED Sept { 2021.

 
 

 

GLORIA M. NAVARRO
ATES DISTRICT JUDGE

 

 

 
